Citation Nr: 0920853	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for 
degenerative arthritis, to include lumbar strain, prior to 
May 6, 2008.

2.  Entitlement to a rating higher than 20 percent for 
degenerative arthritis, to include lumbar strain, from May 6, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & T.P.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The Veteran now resides in Florida, so the 
matter is now handled by the RO in St. Petersburg, Florida.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in April 2006 by the 
undersigned Veterans Law Judge. 

In a January 2009 rating decision, the RO granted an 
increased evaluation of 20 percent for the Veteran's 
degenerative arthritis, to include lumbar strain, effective 
May 6, 2008.  Despite the grant of this increased evaluation, 
the Veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation.  The issue remains on appeal, as 
the Veteran has not indicated satisfaction with the 20 
percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



REMAND

The Veteran is seeking entitlement to a rating higher than 10 
percent for degenerative arthritis, to include lumbar strain, 
prior to May 6, 2008 and entitlement to a rating higher than 
20 percent for degenerative arthritis, to include lumbar 
strain, from May 6, 2008.

Additional development is needed prior to further disposition 
of the claim.

The notice requirements of the relevant law require VA to 
notify the Veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claims.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  The RO provided the 
Veteran with a notice letter in January 2005.  This letter 
did not specifically notify the Veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the Veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
notice.  

Furthermore, the regulations for rating disabilities of the 
spine were revised during the pendency of this appeal, 
effective September 26, 2003.  66 Fed. Reg. 51, 454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008)).  Where the 
law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board notes that in a July 2002 letter to the Veteran, 
the RO indicated that the Veteran's claim for an increased 
rating for his back disability was originally received on 
July 5, 2001.  As such, both the current version of the 
rating schedule, effective September 26, 2003 and the prior 
versions of the rating schedule should apply to the Veteran's 
claim.  

The RO did not consider or notify the Veteran of both the old 
and the new versions of the relevant criteria.  The Board 
finds that notice of the prior and current versions of the 
rating criteria must be given to the Veteran.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with notice 
that complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice 
should advise the Veteran that to 
substantiate his claim for an increased 
rating, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increased 
severity of the disability and the 
effect that worsening has on his 
employment and daily life.  

2.  The Veteran should also be afforded 
a copy of the criteria needed for 
increased (higher) ratings under the 
applicable Diagnostic Codes for rating 
the back disability, including both old 
and new criteria for rating spine 
disabilities.  

Also advise the Veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  In addition, provide 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

3.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file all 
updated treatment records and any VA 
treatment notes of record after March 
2008.

4.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate the claim, evaluating the 
disability under both the old and new 
versions of the relevant criteria.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


